Citation Nr: 1532603	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 2011, for the award of a total disability rating based on individual unemployability due to the service-connected posttraumatic stress disorder with bipolar disorder (TDIU).  

2.  Entitlement to service connection for a sinonasal disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969.   

This appeal comes before the Board of Veterans' Appeals (Board) from February 2009 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

With respect to the earlier effective date claim, the Board notes that the issue was mischaracterized in the August 2014 Board decision and during the May 2014 Board hearing.  Specifically, the Board erroneously characterized the issue as entitlement to an earlier effective date for the award of a 100 percent rating for the service-connected psychiatric disability.  As explained below, the Veteran did not perfect an appeal of a September 2008 rating decision denying a rating in excess of 50 percent for his psychiatric disability.  The Veteran has only perfected an appeal with respect to the date assigned for the award of a TDIU, and the Board finds recharacterizing the issue results in no prejudice to the Veteran because he has only presented argument as to why he believes an earlier effective date is warranted for the award of a TDIU.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 






FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was received on January 4, 2010.

2.  The Veteran was unemployable due to his service-connected psychiatric disability when the claim for a TDIU was received.

3.  It is not factually ascertainable that the Veteran became unemployable due to the service-connected psychiatric disability during the one year prior to January 4, 2010.

4.  A current sinonasal disorder was not present in service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 4, 2010, but not earlier, for the award of a TDIU have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

2.  The criteria for service connection of a sinonasal disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in December 2008 and January 2009, prior to the initial adjudication of the claim for service connection.  The Veteran was also provided all required notice for the TDIU claim in a letter mailed in February 2010, prior to the initial adjudication of the claim.  

The record also reflects that the service treatment and examination records, VA treatment and examination records, and post-service medical evidence identified by the Veteran, to include Social Security Administration records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and etiology of the upper respiratory disorders present during the period of the claim.  The Board has found the report of the 2014 examination and opinions to be adequate.  The opinions were based on review of the Veteran's pertinent history and were properly supported, and the December 2014 opinion did not rely solely on the absence of treatment after discharge.  The record also includes opinions on the effect of the Veteran's psychiatric disability on his occupational functioning, and the Board finds the opinions are probative as they are supported by a rationale that is consistent with the record.  In this regard, the Board finds that the opinions of the VA treating physician and the VA examiners can be reconciled.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Earlier Effective Date

A.  Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  For increases, the effective date will also be the date of receipt of claim or date entitlement arose, whichever is later, except it shall also be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

An informal claim for benefits is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant.  38 C.F.R. § 3.155(a) (2014).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New and material evidence is defined in 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The definition of the phrase new and material evidence in § 3.156(a) is the appropriate definition to use when applying § 3.156(b).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005). 

Generally, total rating based on unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014). 

B.  Procedural History 

Service connection was granted for a psychiatric disability by the Board in a September 2007 decision.  In an October 2007 rating decision implementing the Board's decision, the RO awarded service connection and assigned a 50 percent rating effective March 18, 2004, the date of receipt of the original claim for service connection.  The Veteran did not appeal the rating assigned.  

In March 2008, the Veteran filed an informal claim for an increased rating.  The claim was denied in a September 2008 rating decision, and the Veteran filed a timely notice of disagreement.  In November 2009, the RO issued a rating decision increasing the rating for the psychiatric disability to 70 percent, effective March 21, 2008.  A statement of the case addressing the rating for the psychiatric disability and other issues was mailed to the Veteran in December 2009.  In the VA Form 9 submitted in response to the statement of the case, the Veteran excluded the rating for his psychiatric disability from his appeal.

On January 4, 2010, VA received a formal claim for a TDIU.  At that time, the Veteran asserted that he last worked full time in December 2008 and became too disabled to work in December 2008.  He explained that he had lost business due to his psychiatric disability, which is the only disability for which service connection is in effect.  A June 2010 rating decision denied the claim.  The Veteran filed a notice of disagreement.  A November 2011 rating decision granted a TDIU effective February 8, 2011.  This did not satisfy his appeal.  The Veteran contends that he was unemployable due to his psychiatric disability as early as March 18, 2004.    


C.  Analysis:  Date of Receipt of Claim

Upon consideration of the record, the Board finds there was no pending claim for a TDIU prior to January 4, 2010.  In this regard the Board notes that the Veteran initially filed a claim for a TDIU on January 4, 2010.  To the extent that his earlier claim for an increased rating for psychiatric disability included entitlement to a TDIU, the TDIU claim was implicitly denied in the September 2008 rating decision denying a rating in excess of 50 percent for psychiatric disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  The Veteran initiated an appeal of the September 2008 rating decision; however, following the November 2009 rating decision increasing the rating to 70 percent, effective March 21, 2008, and his receipt of the statement of the case on the rating for his psychiatric disability, the Veteran excluded the rating for his psychiatric disability from his VA Form 9.  As a result, there remained no pending claim for a higher rating, to include on the basis of unemployability, for his psychiatric disability.    

Thereafter, no formal or informal claim for a TDIU was received prior to January 4, 2010.  Accordingly, the Board concludes that the date of receipt of the claim is January 4, 2010.

D.  Date of Entitlement 

In light of the evidence that the Veteran has been not working since December 2008, that he is unemployable since that time, that his PTSD symptoms have resulted in difficulty adapting to stressful circumstances and difficulty in establishing and maintaining effective work relationships since 2004, and resolving all doubt in favor of the Veteran, the Board finds the TDIU should be granted effective January 4, 2010, the date of receipt of the claim.  An effective date earlier than January 4, 2010, is not appropriate, however, as the Veteran does not contend that he became unemployable due to his psychiatric disability during the one year prior to the date of receipt of the claim and it is not otherwise factually ascertainable that he became unemployable due to the psychiatric disability during that that period.


In this regard, the Board notes that the record dated during this period does not include any medical opinions of unemployability due to the service-connected psychiatric disability and the record does not include any statements from the Veteran reporting the onset of new symptoms which could impair occupational functioning during this period.  Additionally, the Board emphasizes that VA examiners and the treating VA physician have provided retroactive opinions that the PTSD has not undergone significant worsening since at least 2008.  See, e.g., December 2012 VA treatment record (suggesting improvement in PTSD symptoms since stopped working); February 2015 VA medical opinion.  

Accordingly, an effective date earlier than January 4, 2010, is not warranted.

IV. Service Connection

A.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

B.  Factual Background and Analysis

A March 1966 treatment record reveals the Veteran's history of cough and headache.  The diagnosis was upper respiratory infection.  A June 1966 treatment record reveals a history of a cold for 7 to 10 days.  The Veteran explained that he had a fever, chills, and productive cough the previous night.  After examination, he was assessed with an upper respiratory infection.  The November 1969 separation examination revealed normal clinical findings for the sinuses and mouth and throat.  

A November 2000 treatment record reveals the Veteran's denial of nosebleeds, hay fever, hoarseness, problems with swallowing, or cough.  

A September 2001 medical report indicates that X-ray images were taken to rule out metallic orbital soft tissue foreign body.  Imaging revealed well-aerated sinuses.  

April 2004 records reveal histories that the Veteran had a "nervous habit" of clearing his throat since service.  An April 2006 lay statement reveals a history that the Veteran had a constant cough/throat clear.  

An April 2008 VA treatment record reveals a history of rhinitis manifested by yellow secretion, chronic cough, and plugged nose.  The diagnosis was chronic cough and rhinitis.  The record notes that the Veteran believed it was due to his exposure to diesel and secondhand smoke during service.  An April 2008 mental health treatment record reveals a finding that the Veteran's insomnia was, "likely drying his airway which contributes to his chronic throat irritation and sense that he cannot breathe."  An April 2008 VA treatment record reveals the Veteran's history of nasal drainage.  The Veteran also reported exposure to diesel fuel vapors, led paint, and secondhand smoke from Freon.  A September 2008 otolaryngology treatment record reveals the Veteran's history of chronic clearing of the throat and some discolored drainage that he sniffed down to the back of his throat.  He also reported occasional cough.  He reported a history of exposure to fumes during service.  Examination revealed mild septal deviation.  The diagnosis was possible chronic sinusitis.  A November 2008 VA treatment record reveals the Veteran's history of chronic allergies and possible chronic sinusitis.  Diagnoses included chronic sinusitis/allergies and gastroesophageal reflux disease.  

An August 2009 VA examination record reveals the Veteran's history of environmental exposure to solvents while in service.  He also reported being sprayed in the face by Freon gas in 1976.  The record reveals diagnoses of sinusitis which the examiner noted was reportedly manifested by nasal congestion, occasional difficulty breathing, and postnasal congestion.  The examiner reported an inability to resolve whether the sinusitis was related to service without resort to mere speculation.  The examiner explained that the Veteran had chronic sinusitis by X-ray evidence, chronic allergies, and mild nasal septal deviation and a history of environmental exposure but determining a relationship would require speculation.  

A May 2009 private treatment record reveals the Veteran's 40-year history of chronic nasal congestion, sinusitis, difficulty breathing, cough, and worsening pharyngeal irritation.  The record also reveals the Veteran's history that he was exposed to diesel fumes and exhaust and was sprayed across the face and nose by a ruptured Freon line during service.  He reported frost injury from the Freon incident.  He added that computerized tomography (CT) scans of the sinuses showed old scarring.  The physician found it was, "certainly plausible that the Freon exposure and diesel fumes exposure 40-some years ago contributed to his current symptoms."  The diagnoses were chronic rhinitis, chronic sinusitis, chronic cough, and vocal cord disorder.  

May and June 2011 VA medical record reveals the Veteran's history of "trouble" with his sinuses for 40 years.  He added that he had a deviated septum and that his nose was a "mucous factory for 40 years."  He reported that a Freon line broke and shot up his nose in service.  

An October 2014 VA examination record reveals diagnoses of chronic sinusitis, allergic rhinitis, and nonallergic rhinitis.  The examiner opined that it was less likely than not that the claimed condition began in or was caused by service.  The examiner explained that the records for complaints of sinusitis begin in April 2008.  The examiner noted that the Veteran explained that he did not seek care for sinusitis prior to that time but his symptom was chronic throat clearing.  The examiner noted that the Veteran had chronic gastric erosive and Barrett's Esophagitis and that the most likely etiology for the chronic throat clearing was gastroesophageal reflux disease.  The examiner found no documentable Freon inhalation injury or medical records describing sinusitis prior to 2008.  The examiner reported an inability to make an association between the claimed inhalation event and chronic sinusitis when there was no care sought between service and the initial presentation for treatment in 2008.  

Another opinion was provided by a VA physician in December 2014.  The physician noted review of the record and found the service medical record contained, "no evidence of any chronic sinonasal condition."  The physician explained that the record indicated that the Veteran was medically cleared for submariner service and that such clearance generally requires freedom from sinonasal conditions such as allergies, hay fever, and chronic sinusitis because the conditions interfere with the ability to tolerate changes in pressure.  The physician added that there was no specific mention of splash exposure to Freon in the service records, though it "certainly could have occurred."  The examiner also stated that the Veteran, "may well have been exposed to other respiratory irritants as reported."  The examiner noted that the Veteran was noted to be in good health in 1992 and that a 2000 radiograph showed normally aerated sinuses and a negative history as to allergies or hay fever.  The physician further noted that the Veteran denied sinus pain and recurrent sore throat in March 2008 but reported chronic rhinitis in April 2008 and that a CT scan confirmed pansinusitis which had proven to be chronic.  

The examiner opined that it is less likely than not that the chronic sinusitis was due to or caused by any exposure to fumes, gases, or Freon during service.  The physician explained that there was no objective evidence to support any medical nexus between any potential exposure to respiratory irritants in service and the chronic sinusitis diagnosed more than 35 years later.  The physician added that the sinuses appeared normal on plain X-rays in 2000, which shows that there was no chronic sinusitis at that time, and that associated medical documentation indicated that the Veteran denied ongoing sinonasal disease at that time.  The physician reported that individuals can develop inflammatory sinonasal disease at any time of life and that the underlying etiology is attributed to an immune reaction to environmental allergens.  The physician added that it is not yet known specifically why some individuals develop such an inflammatory sinonasal response but "it is common."  The physician reiterated that it is not uncommon that the condition is developed de novo later in life.  The physician reported agreement with previous medical opinions, reporting that the minimal objective evidence did not support onset of chronic sinonasal disease in service or as proximately due to exposure to respiratory irritants at that time.  

The Board finds service connection is not warranted for a sinonasal disability, diagnosed as sinusitis or rhinitis.  Initially, the Board finds a preponderance of the evidence shows that a sinonasal disability was not present during active duty.  Clinical evaluation was normal at separation, and the initial post-service evidence of a sinonasal disability is dated in 2008, 39 years after separation.  Furthermore, VA medical professionals provided probative opinions in 2014 that a current sinonasal disability was not present in service.  

The Veteran has reported "throat clearing" during and since service.  The Board finds this history, while credible, is not competent evidence of a chronic sinonasal disability during and since service, however.  Initially, the Board notes that the Veteran's initial histories distinguish the throat clearing from the "sniffing" that he attributed to the postnasal discharge and that the Veteran's sibling attributed the throat clearing to a nervous tic rather than a sinonasal abnormality.  The Board further notes medical records do not contain any findings linking the reported throat clearing to a sinonasal disability; rather, medical examiners have attributed it to unrelated conditions.  Although the Veteran currently attributes his throat clearing to a sinonasal disability, based on the initial histories which suggest that the throat clearing was not, at least always, associated with postnasal discharge or other sinonasal abnormality and the multiple possible causes of throat clearing, the Board finds the history of throat clearing is not competent and probative evidence of a sinonasal disability during and since service.

The Veteran also currently reports a history of chronic nasal congestion, sinusitis, difficulty breathing, cough, and worsening pharyngeal irritation since service.  Although the Veteran is competent to report this history, the Board finds the history of chronic symptoms is not credible since it is inconsistent with other probative evidence.  In this regard, the Board notes that the Veteran was only seen on two occasions in 1966 for upper respiratory symptoms, denied upper respiratory symptoms in 2000, and did not report a history of continuity of symptomatology for anything other than the throat clearing until 2011.  Additionally, the Veteran only reported a history of chronic throat clearing prior to April 2008 during his October 2014 VA examination.  Furthermore, the Board notes that the December 2014 VA examiner opined that the Veteran did not have a sinonasal disability during service, even after consideration of this history.  In any event, the Board finds the objective medical evidence is more probative than the Veteran's currently reported history.  Thus, the Board finds the preponderance of the evidence establishes that no chronic sinonasal disorder was present until after the Veteran's discharge from service.  

Furthermore, the preponderance of the evidence establishes that the sinonasal disabilities are unrelated to service.  VA examiners provided probative opinions in 2014 that the sinonasal disabilities were not due to service, to include the reported exposure to Freon and other gases/chemicals, explaining that the sinuses were normal in 2000, that sinonasal disease can develop at any time, and that there was no objective evidence to support a nexus.  A private physician has reported that it was, "certainly plausible that the Freon exposure and diesel fumes exposure 40-some years ago contributed to [the Veteran's] current symptoms."  However, the Board finds this opinion is not probative because it is too speculative, it is not supported by a rationale, and it appears based on a history that the Board has found is not credible, namely the history of chronic nasal congestion, sinusitis, difficulty breathing, cough, and worsening pharyngeal irritation since service.  

The medical articles submitted by the Veteran are also not probative evidence upon which service connection can be granted.  Although an article indicates that long-term exposure to diesel exhaust can cause "chronic respiratory symptoms" and that exposure to Freon can result in diseases of the mucous membranes, it does not indicate that the reported exposure did, or even can, result in chronic sinusitis or rhinitis.  Although the appellant might believe that his sinonasal disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his current disability.  In any event, the Veteran's lay opinion, and the articles submitted by the Veteran, are less probative than the medical opinions against the claim.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

ORDER

An effective date of January 4, 2010, but not earlier, for the award of a TDIU is g ranted subject to the criteria applicable to the payment of monetary benefits.  

Service connection for a sinonasal disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


